DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are allowed under this Office action.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-21 were carefully reviewed and a search with regards to independent claims 1, 8, and 15 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-21, specifically independent claims 1, 8, and 15,  the prior art searched was found to neither anticipate nor suggest a computer-implemented method comprising: receiving a selection of an operation type and a selection of a plurality of vector graphics shapes to be combined into a single vector graphic shape based on the operation type, the operation type including one of a unite operation, an intersect operation, a minus front operation, a minus back operation, and an exclude overlap operation; identifying a dominant shape based on the operation type; applying stroke and fill properties associated with the dominant shape to each of the plurality of vector graphics shapes; initializing a buffer at least as large as a bounding box associated with the plurality of vector graphics shapes, the buffer storing pixels inside the bounding box; and populating each pixel of the buffer with values representing pixel types determined from the plurality of vector graphics shapes based on the operation type.
The most relevant arts searched, Beda, etc. (US 20040194020 A1), modified by Smith, etc. (US 20070250705 A1) and Lau, etc. (US 20130120381 A1), teach that a computer-implemented method comprising: receiving a selection of an operation type and a selection of a plurality of vector graphics shapes to be combined based on the operation type, the operation type including one of a unite operation, an intersect operation, a minus front operation, a minus back operation, and an exclude overlap operation; identifying a dominant shape based on the operation type; applying stroke and fill properties associated with the dominant shape to each of the plurality of vector graphics shapes; initializing a buffer at least as large as a bounding box associated with the plurality of vector graphics shapes, the buffer storing pixels inside the bounding box; and populating each pixel of the buffer with values representing pixel types determined from the plurality of vector graphics shapes based on the operation type. However, Beda, modified by Smith and Lau, does not teaches every claimed limitation, especially the claimed limitation of "receiving a selection of an operation type and a selection of a plurality of vector graphics shapes to be combined into a single vector graphic shape based on the operation type, the operation type including one of a unite operation, an intersect operation, a minus front operation, a minus back operation, and an exclude overlap operation” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612